416 So.2d 310 (1982)
TRINIDAD PETROLEUM CORPORATION, Plaintiff & Appellant,
v.
PIONEER NATURAL GAS COMPANY, et al., Defendants & Appellees.
No. 8855.
Court of Appeal of Louisiana, Third Circuit.
May 27, 1982.
Liskow & Lewis, Lawrence P. Simon, Lafayette and Provosty, Sadler & deLaunay, David P. Spence, Alexandria, Wm. Henry Sanders, Jena, Plauche, Hartley, Lapeyre & Ottinger, Patrick S. Ottinger, Lafayette, Gaharan & Wilson, Joseph Wilson, Jena, for defendants & appellants.
J. P. Mauffray, Jr., Jena, Broadhurst, Brook, Mangham, Hardy & Reed, George Hardy, III, Lafayette, for plaintiffs & appellees.
*311 Before CULPEPPER, DOMENGEAUX, FORET, SWIFT and DOUCET, JJ.
CULPEPPER, Judge.
This case was consolidated for appeal with Trinidad Petroleum Corporation v. Pioneer Natural Gas Company, 416 So.2d 290, No. 8788 on our docket, in which a separate judgment is being rendered by us this date. The present case arises out of efforts by Trinidad to execute on its writ of sequestration issued on March 28, 1977 in the companion case. After judgment was rendered on June 9, 1981 in the companion case, recognizing Trinidad's lease and maintaining the previously issued writ of sequestration of the minerals and revenues produced by Royal and MBM, the three defendants, Pioneer, Royal and MBM filed motions for suspensive appeal, but only Pioneer perfected a suspensive appeal by filing a suspensive appeal bond. The other two defendants, MBM and Royal, perfected only devolutive appeals. Trinidad then filed the petition in the present case on August 27, 1981 seeking to enforce its lien under the writ of sequestration on all of the minerals produced or revenues received by Royal or MBM. These latter two defendants filed an exception to the jurisdiction of the trial court on the grounds that since the matter had already been appealed suspensively by Pioneer, the trial court no longer had jurisdiction. The trial court sustained the exception to its jurisdiction, and from that judgment Trinidad appealed.
In view of our decision in the companion case of Trinidad Petroleum Corporation v. Pioneer Natural Gas Company, et al., 416 So.2d 290, No. 8788 on our docket, recalling and setting aside the writ of sequestration, the petition in the present case seeking to execute on the writ becomes moot.

DECREE
For the reasons assigned, plaintiff's demands in the present case are dismissed at its costs.
DISMISSED AS MOOT.
DOUCET, J., dissents and assigns written reasons in 416 So.2d 290, No. 8788.
FORET, J., dissents for the reasons assigned by the district judge and those assigned by DOUCET, J., in 416 So.2d 290, No. 8788.